Exhibit 10.1

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SUPPLY AGREEMENT

This Supply Agreement is made and entered into as of this 7th day of January
2018,

Between:

(1)

Columbia Laboratories (Bermuda) Limited, a Bermuda corporation having its
principal place of business at Canon‘s Court, 22 Victoria Street, PO Box HM
1179, Hamilton HM 12, Bermuda (the “Supplier”); and

(2)

Ares Trading S.A., a Swiss company with its principal place of business at Zone
Industrielle de l’Ouriettaz, 1170 Aubonne, Switzerland (the “Purchaser”),each a
“Party” and together, the “Parties”.

BACKGROUND:

(A)

The Supplier is engaged in, among other things, the manufacture and
commercialization of drug products;

(B)

The Purchaser markets the Product in the Territory (as defined below);

(C)

The Supplier has previously supplied the Product to the Purchaser pursuant to
the Existing License and Supply Agreement (as defined below);

(D)

This Supply Agreement terminates the Existing License and Supply Agreement with
effect from the Effective Date (as defined below) and sets out the terms on
which the Purchaser will purchase the Products from the Supplier with effect
from the Effective Date.

In consideration of the mutual promises and covenants contained in this
Agreement, the Parties agree as follows:

1.

Definitions

As used in this Supply Agreement, the following terms (except as otherwise
expressly provided or unless the context otherwise requires) shall have the
respective meanings set forth below (it being understood that the terms defined
in this Supply Agreement shall include the singular number in the plural, and
the plural number in the singular):

1.1

“Affiliate” shall mean any corporation or other business entity that either
directly or indirectly controls a Party, is controlled by such Party, or is
under common control of such Party. As used herein, the term “control” means
possession of the power to direct or cause the direction of the management and
policies of a corporation or other entity whether through the ownership of
voting securities, by contract or otherwise.

 

 

- 1 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.2

“Agreed Interest Rate” shall mean the three (3) month London Interbank Offered
Rate (LIBOR) (or if such rate ceases to exist the nearest comparable rate) plus
two per cent (2%) calculated on a daily basis.

1.3

“Agreement Date” shall mean the date on which this Supply Agreement is signed by
both Parties as set out above.

1.4

“Amended Product” shall mean as defined in Section 2.4.

1.5

“Applicable Laws” shall mean all applicable statutes, laws, rules, ordinances,
regulations, directives, orders and guidelines (including any amendments,
extensions or replacements thereto) inside or outside the Territory that apply
to the performance of either Party’s obligations under this Supply Agreement.

1.6

“Calendar Year” shall mean a period commencing on January 1 and ending on
December 31.

1.7

“Capacity Increase Project” shall mean as defined in Section 3.4.1.

1.8

“Certificate of Analysis” shall mean a certificate in the form set out in the
example which is scheduled to the Technical Quality Agreement.

1.9

“Compliance File” shall mean the Supplier’s (or its Affiliate’s or
Subcontractor‘s) internal document for each market within the Territory
comprising parts of the registered CMC dossier and/or the manufacturing and
packaging instructions, analytical specifications of raw materials, in-process
and finished Product used to produce the Package Configuration.  

1.10

“Confidential Information” shall mean all information and/or technical data
which is disclosed by one Party to the other Party pursuant to this Agreement
which the disclosing Party treats as confidential and identifies as such, other
than: (i) information known to the receiving Party or its Affiliates prior to
the disclosure of such information to such Party, provided said prior knowledge
is supportable by documentary evidence; (ii) information which at the time of
the disclosure is, or thereafter becomes, generally known to the public,
provided that such public knowledge does not result from any act or disclosure
by the receiving party or one of its Affiliates in violation of the terms of
this Agreement; (iii) information which can be shown to be independently
discovered, after the date hereof, by a Party, or one of its Affiliates, without
the aid, application or use of the disclosed information; or (iv) information
obtained by the receiving party from a third party which is determined to be in
lawful possession of such information, provided such third party is not in
violation of any contractual or legal obligation to the disclosing party or one
of its Affiliates with respect to such information.

1.11

“Disclosing Party” means the Party which discloses Confidential Information to
the other Party.

1.12

“Effective Date” shall mean July 1 2020.

- 2 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.13

“Equipment” means molds, tooling, parts, assembly line parts or other equipment
required for the manufacture of the Products.

1.14

“Existing License and Supply Agreement” shall mean the License and Supply
Agreement dated as of May 20, 1999, which agreement was (i) amended and restated
as of June 4, 2002; (ii) amended by Amendment No. 1 to the First Amended and
Restated License and Supply Agreement, dated December 21, 2006; (iii) amended
and restated as of May 14, 2010; (iv) amended by Amendment No. 1 to the Second
Amended and Restated License and Supply Agreement dated April 4, 2013; and (v)
amended by Amendment No. 2 to the Second Amended and Restated License and Supply
Agreement dated December 12, 2016.

1.15

“Good Manufacturing Practice” or “GMP” or “cGMP” shall mean current good
manufacturing practices and general biological products standards promulgated
under and in accordance with the EEC Guide to Good Manufacturing Practices for
Medicinal Products promulgated under the European Commission Directive
2003/94/EC of 8 October 2003 (laying down the principles and guidelines of good
manufacturing practice in respect of medicinal products for human use and
investigational medicinal products for human use).  For the avoidance of doubt,
Good Manufacturing Practice shall not include the United States Federal Food
Drug and Cosmetic Act Title 21 of the U.S. Code of Federal Regulations, Parts
210, 211, 600, 601 and 610 or any other regulation applicable in the United
States and the Products shall not be manufactured in accordance with such
regulations.

1.16

“Guaranteed Product Unit Volumes” means the minimum quantities of Product Units
to be purchased by the Purchaser as set out in Schedule 3.

1.17

“Initial Term” shall mean as defined in Section 12.2.

1.18

“Intellectual Property Rights” shall mean trade secrets, trademarks, tradenames,
logos, trade dress, graphics, designs, patents, copyrights or other proprietary
rights.

1.19

“Key Performance Indicators” and “KPIs” shall mean the key performance
indicators to be agreed between the Parties in accordance with Section 2.10 from
time to time (in the form of the example included in Schedule 4 at the Agreement
Date) and set out in Schedule 4.

1.20

“Legal Requirement” means any present or future law, regulation, directive,
instruction, direction or rule of any Regulatory Authority including any
amendment, extension or replacement thereof which is from time to time in force.

1.21

“Losses” shall mean any and all liabilities, damages, losses and expenses
(including reasonable lawyers’ and professional fees and disbursements and other
expenses of litigation, arbitration or investigation). In calculating “Losses”,
the duty to mitigate on the part of the Party suffering the Losses shall be
taken into account.

1.22

“Marketing Authorisations” shall mean with respect to any country,
extra-national territory, province, state or other regulatory jurisdiction in
the Territory, any and all approvals, licenses, registrations or authorisations
of any Regulatory Authority

- 3 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

necessary in order to commercially distribute, sell, manufacture, import,
export, or market a product in such country, state, province or some or all of
such extra-national territory or regulatory jurisdiction in the Territory.

1.23

“New Compliance Tests” shall mean new compliance tests which have been discussed
by the Parties prior to the Agreement Date concerning [***] to be agreed in
writing between the Parties and which the Purchaser would like the Supplier to
implement in accordance with the terms of Section 5.3.

1.24

“Package Configuration” shall mean an agreed quantity (as stated in the
Specifications) of Product Units assembled in a labeled carton ready for sale or
Product Units placed in a shipping carton in bulk for final packaging at a
facility of the Purchaser in accordance with the Specifications.

1.25

“Product” shall mean progesterone vaginal gel containing progesterone in a
concentration of eight percent (8%) w/w (mass/mass) with the current applicator.

1.26

“Product Unit” shall mean a Product packaged in a single disposable vaginal
applicator in a foil wrapper.

1.27

“Purchase Order” shall mean as defined in Section 3.2.

1.28

“Purchase Price” shall mean the purchase price for each Product Unit determined
in accordance with Schedule 2.

1.29

“Production Forecast” shall mean the forecast of its requirements for Package
Configurations provided by the Purchaser to the Supplier in accordance with
Section 3.1

1.30

“Recipient Party” means the Party which receives Confidential Information from
the other Party.

1.31

“Regulatory Authority” shall mean any national, supranational, regional, state
or local regulatory agency, department, bureau, commission, council or other
governmental entity in any country having jurisdiction over any of the
activities contemplated by this Supply Agreement or over the Parties including
but not limited to the granting of registrations, approvals and licenses for the
manufacture and supply of the Product.

1.32

“Shipping Agreement” means the agreement to be entered into by the Parties in
the form agreed between them relating to the shipment of Products and related
materials as provided in Section 2.9.

1.33

“Specifications” shall mean the specifications for the Package Configuration in
each applicable country in the Territory (including serialization and/or
aggregation of the Package Configuration where applicable) as included in the
Compliance File in the data room established by the Supplier and agreed by the
Purchaser.  A copy of the contents of the data room has been provided to each
Party on a memory stick on the Agreement Date.  

- 4 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.34

“Stock” shall mean as defined in Section 3.3.

1.35

“Subcontractor” means any Third Party subcontractor appointed by the Supplier to
manufacture and/or supply the Product.

1.36

“Supply Agreement” shall mean this document including any and all schedules,
appendices and other addenda to it as may be added and/or amended from time to
time in accordance with the provisions of this document.

1.37

“Technical Quality Agreement” means the updated technical and quality agreement
signed by representatives of the Parties and dated on or about the Agreement
Date or such other technical and/or quality agreement as may be agreed by the
Parties in writing from time to time.

1.38

“Technology” shall mean all pharmacological, toxicological, preclinical,
clinical, technical or other information, data and analysis and know-how
relating to the registration, manufacture, packaging, use, marketing and sale of
the Product (including, without limitation, all works copyrighted by the
Supplier) and all proprietary rights relating thereto owned by the Supplier or
its Affiliates or to which the Supplier or its Affiliates has assignable rights,
whether prior to or after the Effective Date, and relating or pertaining to the
Product but shall exclude  the equipment owned by the Supplier or its
Subcontractors which is used by it’s the Supplier or its Subcontractors for the
production of the Product and which is located at the premises of the Supplier
or such Subcontractors.

1.39

“Term” shall mean the Initial Term and any extension of the Initial Term agreed
by the Parties in accordance with Section 12.3.

1.40

“Territory” shall mean all countries and territories of the world except for the
United States.

1.41

“Third Party” shall mean any person other than the Supplier or the Purchaser or
an Affiliate of either of them.

1.42

“Trademarks” shall mean the trademarks “CRINONE” and “ONE-CRINONE” for use on
cosmetic and pharmaceutical products used primarily for progesterone
supplementation as set forth in Schedule 1.  

1.43

“United States” shall mean the several United States of America and its
territories and possessions.  

1.44

In this Agreement:

 

1.44.1

unless the context otherwise requires all references to a particular Section,
paragraph or Schedule shall be a reference to that Section, paragraph or
Schedule, in or to this Supply Agreement as it may be amended from time to time
pursuant to this Supply Agreement;

- 5 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

1.44.2

the table of contents and headings are inserted for convenience only and shall
not affect the interpretation of any provision of this Supply Agreement;

 

1.44.3

unless the contrary intention appears, words importing the masculine gender
shall include the feminine and vice versa and words in the singular include the
plural and vice versa;

 

1.44.4

unless the contrary intention appears, words denoting persons shall include any
individual, partnership, company, corporation, joint venture, trust,
association, organisation or other entity, in each case whether or not having
separate legal personality;

 

1.44.5

reference to the words “include” or “including” are to be construed without the
limitation to the generality of the preceding words;

 

1.44.6

unless expressly stated otherwise reference to “dollars” or “$” will mean United
States dollars; and

 

1.44.7

reference to any statute or regulation includes any modification or re-enactment
of that statute or regulation.

2.

Supply

2.1

Manufacture and Supply.  During the Term, the Supplier shall manufacture or have
manufactured and shall supply to the Purchaser, its Affiliates and sub-licensees
such quantities of the Package Configurations as the Purchaser may order from
time to time in accordance with the terms of this Supply Agreement.

2.2

Supplier Exclusivity Undertakings.  During the Term, the Supplier undertakes not
to manufacture or sell to another party in the Territory any vaginal gel product
containing progesterone.  For the avoidance of any doubt:  

 

2.2.1

the Supplier is not restricted from developing, licensing, manufacturing or
selling other hormones or drugs; and

 

2.2.2

nothing in this Section 2.2 shall be interpreted to restrict the Supplier’s
right to manufacture Product in the Territory for sale outside the Territory.  

 

2.2.3

the Supplier represents that as of the Agreement Date, it has not entered into
any arrangement which would contravene the intentions of this Section 2.2.

2.3

Purchaser Exclusivity Undertakings.  During the Term, the Purchaser undertakes
to obtain its entire requirement for the Product (and any Amended Product or
replacement product which is supplied by the Supplier to the Purchaser pursuant
to this Supply Agreement) from the Supplier on the terms and conditions of this
Supply Agreement  provided that the Purchaser shall be entitled to purchase
quantities of Product from a second source supplier if the Supplier is unable to
supply the Product in accordance with the terms and conditions of this Supply
Agreement solely to the extent that the Supplier is unable to supply such
Products.  For the avoidance of doubt, the restriction set out in this Section
2.3 shall not apply to the appointment of a second source supplier appointed by
the Purchaser to ensure the continued supply of

- 6 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the Product as permitted by this Section 2.3 to the extent that the Supplier is
unable to supply the Product in accordance with the terms and conditions of this
Supply Agreement.

2.4

Improvements, Amendments or Changes to Products.  If at any time the Purchaser
wishes to make any improvements or amendments to the Product or to make any
changes to the Product (the “Amended Product”) the following provisions shall
apply:

 

2.4.1

the Purchaser shall notify the Supplier in writing setting out in reasonable
detail information concerning the proposed improvement, amendment or change and
the timescale within which the Purchaser wishes to receive supplies of the
Amended Product;

 

2.4.2

within two (2) weeks of receipt of a notice from the Purchaser in accordance
with Section 2.4.1, the Supplier shall notify the Purchaser whether or not the
Supplier is interested in supplying the Amended Product;

 

2.4.3

if the Supplier notifies the Purchaser in accordance with Section 2.4.2 that it
is interested in supplying the Amended Product, the Parties shall discuss and
agree in good faith the improvements, amendments or changes to be made to the
Product and the terms (including the price) on which the Product can be supplied
by the Supplier to the Purchaser and the Supplier shall make an offer to the
Purchaser setting out the terms on which it would be prepared to supply the
Amended Product within eight (8) weeks of the date of the notification provided
by the Supplier pursuant to Section 2.4.2.

 

2.4.4

the Purchaser may request other suppliers to provide quotes for the supply of
the Amended Product.  If [***]which the Supplier has offered to supply the
Amended Product in accordance with Section 2.4.3, the Purchaser shall notify the
Supplier [***]the Amended Products provided for the avoidance of doubt that the
Purchaser shall not be obliged to provide details of the names of the
alternative suppliers to the Supplier.  If the Supplier notifies the Purchaser
that it agrees to supply the Amended Products [***] from the Supplier at such
prices and on such terms.  [***], the Purchaser may purchase the Amended Product
from the alternative supplier.

 

2.4.5

If the Supplier notifies the Purchaser that it does not wish to supply the
Amended Product to the Purchaser or the  Purchaser is entitled to appoint an
alternative supplier for the supply of the Amended Product [***], the provisions
of Section 2.2 shall cease to apply with effect from the date on which the
Purchaser commences the sale of the Amended Product manufactured by an
alternative supplier and the Supplier will be entitled to supply products
equivalent to the Amended Products and any other vaginal gel product containing
progesterone (including for the avoidance of doubt the Product) to any Third
Parties. For the sake of clarity, the Supplier will continue to manufacture and
supply the Purchaser’s requirements of the Product until this Agreement expires
or is otherwise terminated.    

- 7 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.5

Subcontractors.  Subject to the prior written consent of the Purchaser (such
consent not to be unreasonably withheld, delayed or conditioned), the Supplier
may subcontract all or part of the activities to be performed by it under this
Supply Agreement to any Subcontractor provided that the subcontracting of any
activities shall not relieve the Supplier of, and the Supplier shall remain
solely liable for, its obligations under this Supply Agreement.  As at the
Agreement Date the Purchaser acknowledges that the Supplier subcontracts all of
part of the activities to be performed by it under this Supply Agreement to
[***] and the Purchaser hereby consents to the use of such Subcontractors by the
Supplier.  

2.6

Technical Quality Agreement.  The Supplier shall, and shall cause its
Subcontractors to, perform the quality control and quality assurance testing
specified in the Technical Quality Agreement. Unless otherwise explicitly agreed
to by the Parties in a written document which acknowledges an exception or
amendment to this Agreement:

 

2.6.1

the Technical Quality Agreement shall control the allocation of responsibilities
for the purposes of GMP (including the rights for Merck and Juniper to undertake
a joint audit or to appoint any person to undertake an audit); and

 

2.6.2

this Supply Agreement shall control in all respects except as set out in Section
2.6.1, if any term or condition of the Technical Quality Agreement conflicts
with or is otherwise inconsistent with, any term of this Supply Agreement.

2.7

Packaging and Labelling. Product in Package Configuration shall be assembled by
the Supplier so as to comply with the packaging and labeling requirements set
forth by the relevant Regulatory Authorities as set out in the Specifications.

2.8

Responsibilities of the Purchaser Following Delivery.  The Purchaser shall be
responsible for all further activities following collection by the Purchaser of
any quantity of Product, including all shipping, transportation and
certification of the relevant Product, necessary to import such quantity of the
relevant Product into any country in the Territory and otherwise distributing,
storing, handling, offering for sale and selling the Product in the Territory
(or any part thereof) as set out in the Shipping Agreement.  

2.9

Shipping.  The Supplier shall deliver Product to the Purchaser Free Carrier
(manufacturing facilities of [***]) and Ex Works (manufacturing facilities
[***]) (Incoterms® 2010). Delivery shall occur and all risk in the Product shall
transfer from the Supplier to the Purchaser upon acceptance of the Product by
the Purchaser’s transportation contractor. The Purchaser shall be responsible
for all risk in transporting the Product to, and unloading the Product at, the
point of delivery. The Supplier and the Purchaser shall enter into a Shipping
Agreement within thirty (30) days of the Agreement Date setting out full
shipping and delivery terms. For the avoidance of doubt, where Products are
delivered Free Carrier (manufacturing facilities of [***]), the Supplier will
organize the export formalities and organize the pickup with the subcontractor
transporting the Products in accordance with the Free Carrier Incoterms® 2010.

- 8 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.10

Key Performance Indicators. Within thirty (30) days of the Agreement Date, the
Parties shall agree the initial KPIs in writing and shall incorporate the KPIs
in Schedule 4. The Parties shall agree upon the relative importance of the KPIs
by classifying each KPI with a designation of “minor”, “major” and “critical”.
The Parties shall agree in good faith by January of each year the performance
level objectives of the Supplier for the following year. The performance level
objectives shall be established for individual KPIs and for overall performance
and on the basis of actual and past performance, and shall be expressed in
measurable values. In addition, minimum acceptance levels that are reflected by
the KPI colour code “red” in Schedule 4, shall be agreed upon for all critical
KPIs and for overall performance. The Supplier shall use its commercially
reasonable efforts to meet the overall minimum acceptance levels of the KPIs and
the minimum acceptable levels for each of the critical KPIs during the Term. The
Purchaser may request the establishment of reasonable additional mutually agreed
KPIs from time to time, which shall be incorporated in Schedule 4 by mutual
written agreement of both Parties. Notwithstanding the Supplier’s use of its
commercially reasonable efforts, if at any time the Supplier’s overall
performance or performance for critical KPIs falls below the established minimum
acceptance levels, the Purchaser may provide the Supplier with written notice of
the Supplier’s under-performance in specific detail, and the Supplier shall
promptly use its commercially reasonable efforts to correct such detailed
under-performance.

3.

FORECASTS, ORDERS, DELIVERY AND ACCEPTANCE

3.1

Production Forecasts.  

 

3.1.1

The Purchaser will provide the Supplier with, before the fifteenth (15th) day of
each calendar month, a non-binding, Production Forecast of the Purchaser’s and
its Affiliates’ requirements for Product for each country in the Territory in
which the Product is marketed for the next following eighteen (18) month
period.  

 

3.1.2

The first four (4) months of the Production Forecast (being each of the four (4)
months immediately following the month in which the Production Forecast is
provided to the Supplier) shall be binding and the Purchaser shall be considered
to have placed firm orders for the quantities of Product specified in the
Production Forecast for such months.  The last fourteen (14) months of the
Production Forecast shall be provided by the Purchaser to the Supplier for
information for use by the Supplier to determine the quantities of raw materials
it requires and the amount of raw material inventory, work in process and
completed inventory of Product it should create.  

3.2

Issue of Purchase Orders.  The Purchaser shall issue to the Supplier a formal
purchase order (a “Purchase Order”) showing the total quantity of Product
required in each calendar month at least one hundred and twenty (120) days prior
to the requested delivery date and method of transportation.  If the Purchaser
wishes to amend a firm order set out in a Production Forecast for which a
Purchase Order has been placed, it may notify the Supplier of such amended
quantities provided that such notice is

- 9 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

received by the Supplier during the first three (3) weeks following the date of
receipt of the relevant Production Forecast by the Supplier.    The Supplier
shall within ten (10) business days of receipt of a Purchase Order from the
Purchaser give written notice to the Purchaser of the date by when the Supplier
will be able to fulfil such Purchase Order.  The Supplier shall use its
commercially reasonable efforts to deliver the quantities of Product described
in a Purchase Order to the Purchaser and its Affiliates one hundred and twenty
(120) days from the date of such order and the Supplier shall use its
commercially reasonable efforts to supply any order for Product in excess of the
relevant Production Forecast.  

3.3

Inventory.  The Purchaser acknowledges that the Supplier will use the first
twelve (12) months of the eighteen (18) month forecast set out in the Production
Forecast to create inventory of raw materials, work in progress and finished
product (“Stock”).  The provisions of this Section 3.3 shall apply in the event
that (i) the Purchaser reduces its requirement for or no longer intends to sell
the Product anywhere in the Territory; or (ii) where the Purchaser reduces its
requirement for or no longer intends to sell the Product in a particular country
or market in the Territory in circumstances where it is unlikely that the
Supplier will be able to use the Stock.

 

3.3.1

Following the Purchaser reducing its requirement for or no longer intending to
sell the Product anywhere in the Territory or the Purchaser reducing its
requirement for or no longer intending to sell the Product in a particular
country or market in the Territory, the Supplier shall send an invoice to the
Purchaser for an amount calculated in accordance with Section 3.3.2 and shall
confirm to the Purchaser in writing that the Stock which is the subject of the
invoice is either held as inventory by the Supplier or its Subcontractors or
that the Supplier and/or its Subcontractors have committed to purchase the
Stock.  Unless the Supplier or its Subcontractors are able to use such Stock for
the manufacture of other products within a reasonable time scale, the Purchaser
shall be obliged to pay the invoice in accordance with the provisions of Section
5.5.

 

3.3.2

The amount payable in accordance with Section 3.3.1 shall be, in respect of
Stocks of:

 

(a)

Noveon and Active Pharmaceutical Ingredients, the cost of such Stocks as
required to manufacture Products to cover the first twelve (12) months of the
Production Forecast received from the Purchaser;

 

(b)

Foils, the cost of such Stocks as required to manufacture Products to cover the
first six (6) months of the Production Forecast received from the Purchaser;

 

(c)

Cartons and leaflets, the cost of such Stocks as required to manufacture
Products to cover the first four (4) months of the Production Forecast received
from the Purchaser;

- 10 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(d)

Finished Product and work in progress, the cost of such Stocks as required to
manufacture Products to cover the first four (4) months of the Production
Forecast received from the Purchaser;  

 

(e)

All other miscellaneous items, the costs of such Stocks for such period as will
be agreed by the Parties in good faith.

Stocks in addition to that referred to in paragraphs (a) to (e) above may be
purchased by the Supplier at its own risk and the Supplier will only be
reimbursed by the Purchaser for the costs of any such Stocks if the Purchaser
agrees in writing.  

 

3.4

Capacity Increase Project.  

 

3.4.1

As at the Agreement Date the Supplier is undertaking a project to increase its
production capacity which will result in it having bulk gel, applicator filling,
flow wrapping and final packaging capacity for the production of up to [***]
Product Units per annum (the “Capacity Increase Project”). The Parties will work
together to (and the Supplier will request that its Subcontractors) seek to
complete the Capacity Increase Project as soon as practicable and it is
anticipated that the Capacity Increase Project will be completed by [***]. Upon
receipt of the Purchaser’s reasonable request in writing, the Supplier shall
provide the Purchaser with regular updates on the progress of the Capacity
Increase Project and in particular the expected completion date.  

 

3.4.2

If completion of the Capacity Increase Project is materially delayed, the
Supplier shall notify the Purchaser in writing of such delay and provide an
expected completion date for completion of the Capacity Increase Project.  The
Supplier shall use its reasonable efforts (including arranging for extra shifts
and overtime to be worked by relevant employees and for such other reasonable
and feasible steps as may be agreed by the Parties to be taken at the Supplier’s
cost) to provide the Purchaser with additional services and Products to ensure
that the Supplier is able to supply quantities of Products to the Purchaser in
accordance with the Production Forecasts provided by the Purchaser in accordance
with Section 3.1.  The Purchaser acknowledges that the completion date for the
Capacity Increase Project cannot be guaranteed by the Supplier and that in
particular delays may result from action taken (or failure to take action) by
Regulatory Authorities or other government and local authorities.  The Supplier
shall have no liability to the Purchaser as a result of the Capacity Increase
Project not being completed by any particular date.  

 

3.4.3

Following completion of the Capacity Increase Project, the Supplier shall use
its commercially reasonable efforts to ensure that at all times during the Term
it and its Subcontractors have sufficient capacity to produce Products as
required to satisfy the forecast set out in Schedule 3.  At no time during the
Term will the Supplier be obliged to supply more than [***] Product Units per
annum, unless otherwise agreed between the Parties.

- 11 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3.5

The Supplier shall manufacture the bulk Product in [***] batches, unless
otherwise agreed between the Parties. In the event that the Parties wish to
agree any alternative batch size for any bulk Product, the Parties shall
negotiate an adjusted price for such batches in good faith.

4.

DEFECTIVE PRODUCTS

4.1

Defective Products.

 

4.1.1

Following collection of a shipment of a Product from the Supplier, the Purchaser
or its designated agent shall, within forty five (45) calendar days, carry out
an inspection (as defined below) of such Product to ensure that the Product does
not have any defects and is accompanied by an associated Certificate of
Analysis, and if such Product shows any defects shall promptly notify rejection
of the Products to the Supplier in writing along with any possible documentary
evidence.  If the Purchaser does not notify Supplier of rejection of such
Products within such forty five (45) calendar days, such Products shall be
deemed not to have defects.

 

4.1.2

For the purposes of this Supply Agreement, “inspection” shall mean:

 

(a)

comparing the applicable Purchase Order against the documentation accompanying
the Products collected to verify that the delivery date, identity, quantity and
exterior shipment labelling comply with the order;

 

(b)

verifying that the Certificate of Analysis for the relevant Products collected
states that the Product conforms in all material respects to the applicable
Specifications; and

 

(c)

visually inspecting the exterior of the Products collected to verify that the
Products collected appear to be in good condition.

For the avoidance of doubt, the Supplier shall only be liable for any defect to
the Product which occurred prior to the collection of the Product by the
Purchaser and the Purchaser shall be liable for any defect which occurred after
the collection of the Product by the Purchaser.

 

4.1.3

Notwithstanding the foregoing, for a period of one hundred and eighty (180) days
following delivery of the Product to the Purchaser, the Purchaser shall be
entitled to promptly notify rejection of the Products to the Supplier in writing
in the event that the Purchaser discovers any latent defect in a Product which
renders the relevant Product unusable or unsaleable, if such defect could not
reasonably have been discovered by inspection. In the event that such a latent
defect is discovered, the Purchaser shall notify the Supplier in writing of such
defect and rejection of the relevant Products, along with a comprehensive report
setting out all relevant details of the latent defect and any investigations
undertaken by the Purchaser or any other person in respect of such latent
defect. For the purposes of this Section 4.1.3, a latent defect shall be any

- 12 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

failure to meet the Specifications that exists at the time of delivery and only
manifests itself at a later date. This Section 4.1.3 shall not apply to any
Product that has been modified and/or reprocessed by the Purchaser, any
Affiliate of the Purchaser or any Third Party.

 

4.1.4

Within ten (10) calendar days of receipt by the Supplier of a notice of
rejection from the Purchaser in accordance with Section 4.1.1 or Section 4.1.3
the Supplier shall indicate in writing to the Purchaser whether the Supplier is
issuing a return authorisation or not.  In the event that a return authorisation
is so issued the Purchaser shall either destroy or return to the Supplier as
stated in the return authorisation (in either case at the Supplier’s expense)
the quantities of the Product in question and the Supplier shall replace such
quantities within one hundred and twenty (120) calendar days.  If payment in
respect of such quantities of the Product is outstanding, it shall be postponed
until such replacement quantities of the Product are received and accepted by
the Purchaser in accordance with this Section 4.

 

4.1.5

After receipt of any rejection notice from the Purchaser pursuant to Section
4.1.1 or Section 4.1.3, if the Supplier does not issue a return authorisation
under Section 4.1.4, and if the relevant defect relates to non-compliance with
the Specification, the Supplier shall analyse a retained sample of any batch of
the Product rejected by the Purchaser for non-conformity with the Specifications
within thirty (30) calendar days of receipt of such notice, and present its
findings with respect to such quantity of the Product to the Purchaser.  If such
tests confirm non-conformity with the Specification, the Supplier shall promptly
supply to the Purchaser (at the Supplier’s cost and expense) a conforming batch
in the same quantity as the rejected batch.  If the Parties cannot agree on
whether the batch of Product in question conforms to the Specifications, an
independent qualified laboratory reasonably acceptable to both Parties, and at a
cost to be borne by the Party found to be in error, shall analyse both the
Purchaser’s and the Supplier’s samples of the Product from the batch in
question, and the definitive results of such laboratory shall be final and
binding on the Parties.  If the batch of the Product in question is determined
to be non-conforming, such non-conforming batch shall be held for the Supplier’s
disposal, or shall be returned to the Supplier, in each case at the Supplier’s
expense, as directed by the Supplier no later than fifteen (15) calendar days
following such determination.  The Supplier shall replace each non-conforming
batch of the Product, or the non-conforming portion thereof, with conforming
Product within one hundred and twenty (120) calendar days.  If the batch of the
Product in question is determined to be conforming and provided that the
Certificate of Analysis did not indicate it to be non-conforming, such batch of
the Product shall remain with or be returned to the Purchaser at the Purchaser’s
cost and expense.

- 13 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5.

Price and Payment Terms

5.1

Purchase Price.  

 

5.1.1

The Purchaser shall pay the Supplier the Purchase Price for each Product Unit in
a specific Package Configuration as set out in Schedule 2.  Such Purchase Price
shall apply with effect from the Effective Date. Prior to the Effective Date the
purchase price shall be determined in accordance with the Existing License and
Supply Agreement.  

 

5.1.2

By:

 

(a)

June 1 2020, the Supplier shall calculate the Purchase Price for each Package
Configuration to be provided by the Supplier to the Purchaser which will apply
for the period from July 1 2020 to December 31 2020; and

 

(b)

December 1 of each Calendar Year commencing on December 1 2020, the Supplier
shall calculate the Purchase Price for each Package Configuration to be provided
by the Supplier to the Purchaser which will apply for the next following
Calendar Year

In each case taking into account any adjustments to be made to the Purchase
Price in accordance with Sections 5.3, 5.6, 5.8, 5.9 and 5.10 and the Supplier
shall notify the Purchaser in writing of the Purchase Price which will apply for
each Product Unit in a specific Package Configuration for the next following
Calendar Year.  

 

5.1.3

If the Purchaser wishes to purchase a Package Configuration which is not listed
in Schedule 2, then the Parties shall agree the details of the new Package
Configuration and shall negotiate and agree in good faith the Purchase Price
which will apply to such Package Configuration.  Following agreement of the
Parties Schedule 2 shall be amended to include the Purchase Price for the new
Package Configuration by both Parties signing a revised version of Schedule 2.

5.2

Guaranteed Product Unit Volumes.  

 

5.2.1

In each of the Calendar Years 2021, 2022, 2023 and 2024 the Purchaser undertakes
to purchase from the Supplier the Guaranteed Product Unit Volumes.  

 

5.2.2

If in any Calendar Year the actual volumes of Product Units supplied by the
Supplier are less than the Guaranteed Product Unit Volumes applicable for that
Calendar Year, the Purchaser shall pay to the Supplier an additional fee equal
to [***].  

 

5.2.3

The additional fee referred to in Section 5.2.2 shall be payable by the
Purchaser and invoiced by the Supplier following the end of each Calendar

- 14 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Year to which the Guaranteed Product Unit Volume applies except that, if the
Production Forecasts provided by the Purchaser and/or the low volumes of Product
Units ordered by the Purchaser indicate that the Purchaser will not purchase
volumes of Product Units equal to the Guaranteed Product Unit Volumes in any
Calendar Year, the Supplier shall be entitled to raise invoices for the
Guaranteed Product Unit Volumes at any time from the date on which it is evident
that the Purchaser will not purchase volumes of Product Units equal to the
Guaranteed Product Unit Volumes and the Purchaser shall pay such invoices in
accordance with Section 5.5.  

 

5.2.4

For the avoidance of doubt, if for example, the Purchaser discontinues the sales
of Products (as may be evidenced by the Purchaser not ordering any Products or
reducing its forecasts for Products to zero), the Supplier shall be entitled to
raise an invoice and to receive payment in accordance with this Section 5.2 for
all Calendar Years during which it is anticipated that volumes of Product Units
equal to the Guaranteed Product Unit Volumes will not be purchased from the date
that sales of Products are discontinued or from the date of the relevant
Production Forecast and shall not be required to delay raising an invoice for
such amounts until the relevant Calendar Year.

 

5.2.5

In the event that the Supplier raises any invoice in respect of any Guaranteed
Product Unit Volumes for any future Calendar Year in accordance with Sections
5.2.3 and 5.2.4, the Purchaser shall be entitled to a reduction in the overall
amount due for such Guaranteed Product Unit Volumes equal [***] for each year in
advance that such amount is invoiced. By way of example, in the event that in
2021 only [***] Product Units are ordered by the Purchaser and Production
Forecasts or discontinuance of sales of the Product by the Purchaser indicate
that no further orders for Product will be placed by Purchaser, the Supplier
shall be entitled to raise an invoice in respect of [***] Product Units for
2021, [***] Product Units for 2022, [***] Product Units for 2023 and [***]
Product Units for 2024. The payments due from the Purchaser on these amounts
would be calculated as follows:

2021: [***]

2022: [***]

2023: [***]

2024: [***]

5.3

New Compliance Tests.  The Parties acknowledge that the Purchase Price set out
in Schedule 2 includes an allowance for the New Compliance Tests that are agreed
between the Parties.  The Parties will contribute and provide such resources as
may reasonably be required to [***], subject to the provisions of Section 5.10
which will apply to any changes or amendments referred to in that Section.  If
the implementation of the New Compliance Tests by the Supplier results in an
increase in the number of batch failures (meaning that more batches fail the New
Compliance

- 15 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Tests than failed the compliance tests in existence before implementation of the
New Compliance Tests) the Parties shall negotiate in good faith an increase to
the Purchase Price to reflect the increased costs incurred by the Supplier as a
result of the increased failure rates from the New Compliance Batches and
Schedule 2 shall be amended accordingly.  

5.4

Invoices.  The Supplier shall send the Purchaser an invoice for all Product
Units collected by the Purchaser immediately following collection of the Product
Units by the Purchaser.

5.5

Payment of Invoices.  Any invoice issued by the Supplier pursuant to this
Section 5.5 shall be payable in U.S. dollars forty five (45) days after the date
of receipt by the Purchaser of an invoice for such Product.

5.6

Increase in Consumer Price Index.  On January 1 of each Calendar Year during the
Term, if the total increase in the UK Consumer Price Index as published by the
UK Office of National Statistics all item data series D7BT (the “UK CPI”) has
increased by more than [***] during the period from the Agreement Date or the
date in the Calendar Year on which this calculation was previously undertaken,
then the Purchase Price will be increased by the same amount for the next
following Calendar Year and subsequent Calendar Years (subject to further
adjustment in accordance with this Section 5.6).

For the avoidance of doubt if the actual increase in the UK CPI in any Calendar
Year does not exceed [***], then no price adjustment shall apply for the next
following Calendar Year.  

The first period during which such an adjustment will be calculated shall be the
period beginning on the Effective Date, and ending on December 31 2020 and the
last period during which such adjustment shall be made shall be for the period
commencing on January 1 2024 and ending on the expiration or termination of the
Term.  

5.7

Changes to Location of Qualified Person.  If following the exit by the United
Kingdom from the European Union, the Supplier is obliged to undertake release of
the Product by a Qualified Person in the European Union rather than in the
United Kingdom, the Supplier undertakes to appoint a Qualified Person in the
European Union and any additional costs of such appointment will be borne by the
Supplier. As requested by the Supplier, the Purchaser will undertake such
action, at the Purchaser’s cost, as required to effect any regulatory changes
except for any costs relating to severance, recruitment, relocation or payment
of the qualified person.    

5.8

Changes in Exchange Rate.  If the Euro : US Dollar exchange rate increases by
more than [***] above the rate of [***] at any time during the Term (so that the
number of US$ which can be purchased with €1 is greater than [***]), the Parties
shall negotiate in good faith an increase in the Purchase Price to take account
of such increase. This provision shall only be applicable if the Supplier can
demonstrate to the reasonable satisfaction of the Purchaser that such
fluctuation in the rate of exchange has affected or is reasonably likely to
affect the cost of raw materials or production costs or the

- 16 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

cost of labour used by the Supplier or its Subcontractors in the manufacture of
the Products.  If the Parties are unable to agree an amendment to the Purchase
Price and the Purchase Price proposed by the Purchaser would result in it being
uneconomic for the Supplier to supply the Products to the Purchaser, the matter
shall be referred for resolution to the Chief Executive Officer of the Supplier
and the Senior Vice President of the Purchaser.  If such executives are not able
to resolve the dispute within thirty (30) days of the date on which the matter
was referred to them, either Party may refer the matter for determination by the
courts of England in accordance with Section 30.  

5.9

Change in Specifications Requested by Purchaser.  If, following the Agreement
Date, at any time the Purchaser wishes to make a request to change the
Specifications, to obtain services in addition to those covered by this
Agreement or to obtain additional products other than the Products from the
Supplier, the Purchaser shall notify the Supplier in writing of such request
including reasonable details of what is required.  Such change or amendment or
the supply of additional services or products shall be considered and discussed
by the Parties in good faith.  The Purchaser shall be responsible for any costs
associated with implementing the required change or amendment and, as required,
the Parties shall agree an amendment to the Purchase Price or the price that
will apply to the provision of the new service or products or agree a one off
payment from the Purchaser to the Supplier to cover the costs of making the
change or amendment.

5.10

Changes Required by Regulatory Authorities.  If, following the Agreement Date,
at any time any changes or amendments are required to the Specifications, such
change or amendment shall be considered and discussed by the Parties in good
faith and the Purchaser shall be responsible for any costs associated with
implementing the required change or amendment unless such change or amendment
has been implemented due to the negligence of the Supplier or the breach by the
Supplier of this Agreement.  If the change or amendment would result in an
increase in the Supplier’s costs of the manufacture of the Product, the Parties
shall agree an amendment to the Purchase Price in good faith.

5.11

Withholding Taxes.  If the Purchaser is legally required to withhold any taxes
from payments due hereunder, the Purchaser shall:

 

5.11.1

deduct such taxes from the payment made to the Supplier;

 

5.11.2

timely pay the taxes to the proper taxing authority; and

 

5.11.3

send proof of payment to the Supplier,

 

5.11.4

in addition to making the payments provided for in this Section 5, pay an amount
to the Supplier such that when any taxes that are required to be withheld have
been deducted, the Supplier receives that amount that it would have received had
the payment been made with no withholding tax.  

The Supplier shall make claims in respect of the resulting tax credits and, if
the Supplier is able to use such tax credits, the Supplier shall notify the
Purchaser of its

- 17 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

use of the resulting tax credit.  The Supplier shall reimburse the Purchaser for
any tax withholding made as provided above to the extent the Supplier is able to
use the resulting tax credits attributable to such withholding taxes. Each Party
agrees to cooperate with the other Party in claiming exemptions from such
deductions or withholdings under any agreement or treaty from time to time in
effect.

5.12

VAT.  All payments to the Supplier under the terms of the Agreement are
expressed to be exclusive of value added tax and any other goods and services
tax howsoever arising and the Purchaser shall pay to the Supplier in addition to
those payments all value added tax and any other goods and services tax for
which the Supplier is liable to account to a Regulatory Authority in relation to
any supply made or deemed to be made for value added tax purposes to this
Agreement on receipt of a tax invoice or invoices from the Supplier.

5.13

Bank Account.  The Purchaser shall make all payments to the Supplier under this
Agreement by wire transfer to the account of the Supplier as may be notified in
advance by the Supplier to Purchaser from time to time.

5.14

Interest for Late Payment.  If the Purchaser fails to make any payment to the
Supplier in accordance with this Agreement on the due date for payment the
Supplier shall be entitled to charge the Purchaser interest (after judgement) on
the amount unpaid from the due date of payment at the Agreed Interest Rate
calculated on a daily basis until payment is made without prejudice to the
Supplier’s right to receive payment on the due date.

5.15

Commencement of Proceedings.  In the event that the Purchaser fails to make any
payment to the Supplier in accordance with this Agreement and the Parties are
not able to reach agreement on such payment within one hundred and eighty (180)
days of the due date for payment, the Supplier may commence proceedings in
respect of any unpaid invoices without prejudice to any other right or remedy it
has under this Agreement. If the Purchaser fails to make more than one (1)
payment in any Calendar Year in accordance with this Agreement, the Supplier may
commence proceedings at any time in respect of any unpaid invoices without
prejudice to any other right or remedy it has under this Agreement. Any
proceedings brought under this Section 5.15 shall not constitute a waiver of any
right or remedy or prevent the Supplier from enforcing any or all provisions of
this Agreement or exercising any rights or remedies it may have. For the
avoidance of doubt, interest on any payments that are the subject of any
proceedings under this Section 5.15 shall be calculated on a daily basis from
the due date of payment under the relevant invoice until payment is made,
without prejudice to the Supplier’s right to receive payment on the due date.

5.16

Shipping and Delivery.  All Product shall be delivered by the Supplier to the
Purchaser in accordance with the Shipping Agreement.

6.

REGULATORY

6.1

Responsibility for Marketing Authorisations.  The Purchaser shall be solely
responsible for the filing and maintenance of the Marketing Authorisations
required for the Product in the Territory.  The Purchaser shall promptly (and in
any event within thirty (30) days of receipt of notification from the relevant
Regulatory

- 18 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Authority) notify the Supplier in writing of any changes to the Marketing
Authorisations.  The Purchaser shall provide assistance to the Supplier, at the
Purchaser’s cost, as reasonably required by the Supplier to obtain approval from
any Regulatory Authority for any changes to the manufacture of the Product
required as a result of any changes to any Marketing Authorisation.  

6.2

[***].  The Supplier undertakes to [***] in addition to the [***] as at the
Agreement Date.  The Purchaser and the Supplier shall agree the timescale and
the regulatory and quality requirements [***] by the Supplier.  As requested by
the Supplier, the Purchaser will undertake such action, at the Purchaser’s cost,
[***].  [***] on the same terms as it purchases other Product supplied in
accordance with this Agreement.  

6.3

[***].  The Purchaser may at any time during the Term notify the Supplier in
writing that it wishes to use the [***] of all of the Product Units or some of
the Product Units for sale in a particular country.  Following receipt of such a
notification the Parties shall discuss in good faith the [***].  Any amounts
payable by the Supplier [***] as a result of the [***] during the period of one
(1) year from the date of completion of [***], including any additional fees
payable to a [***], shall be the responsibility of the Purchaser.  The Parties
shall agree in good faith a revised Purchase Price for the supply of [***] and
shall agree a revised Schedule 2.

7.

INTELLECTUAL PROPERTY

7.1

Trademark Licence.  Commencing on the Effective Date and continuing until all
supply obligations of the Supplier under this Agreement have terminated, the
Purchaser grants to the Supplier, and the Supplier accepts from the Purchaser,
on the terms and conditions stated in this Section 7.1, a non­exclusive right
and license, with the right to sublicense, to use the Trademarks to manufacture,
have manufactured, package, label, import and export the Products in accordance
with the terms and conditions of this Agreement.

7.2

Intellectual Property Rights.

 

7.2.1

The Parties acknowledge and agree that, as between the Supplier and the
Purchaser, all Intellectual Property Rights which are generated or first reduced
to practice by the Supplier or its Subcontractors as a result of the manufacture
of the Products pursuant to this Supply Agreement shall be owned by the Supplier
(or its relevant Subcontractor). The Purchaser undertakes to enter into
appropriate assignments of such Intellectual Property Rights or other documents
as may be required to give effect to this Section 7.2.

 

7.2.2

The Purchaser acknowledges after all supply obligations under this Agreement
have terminated that nothing in this Agreement will restrict the Supplier or any
of its Subcontractors from using any Intellectual Property Rights owned by the
Supplier or its Subcontractors which is used for the manufacture of the Products
for other customers of the Supplier or its Subcontractors, or for the Supplier
or its Subcontractors’ own account.

- 19 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

7.2.3

The Purchaser shall, at its sole expense, be responsible for evaluating whether
the sale of the Products in each country of the Territory in which it is
intending to sell the Products will or is likely to infringe the Intellectual
Property Rights of any Third Party.

 

7.2.4

Neither Party has, nor will it acquire, any interest in any of the other Party’s
Intellectual Property Rights except as expressly set out in this Supply
Agreement or as otherwise expressly agreed to in writing by the
Parties.  Neither Party will use any Intellectual Property Rights of the other
Party, except as specifically authorized by the other Party or as required for
the performance of its obligations under this Agreement.

 

7.2.5

Without limiting the scope of Section 7.2.4, the Purchaser acknowledges that the
Technology and equipment used by the Supplier and its Subcontractors for the
supply of the Products is proprietary to the Supplier and/or the Subcontractors
as the case may be and, except as expressly provided in this Supply Agreement
(including specifically pursuant to Section 13.5), neither the Supplier nor the
Subcontractors shall be obliged during the Term or thereafter to licence,
transfer to the Purchaser or a Third Party, or allow the Purchaser or a Third
Party to use, any Technology and/or any Intellectual Property Rights of the
Supplier or the Subcontractor.

8.

Confidentiality

8.1

Each of the Parties shall keep in confidence and shall not use or disclose,
other than as provided in this Supply Agreement, any Confidential Information
disclosed by or on behalf of one Party and/or its Affiliates to the other Party,
or obtained through observation or examination of such Confidential Information.

8.2

Except to the extent expressly authorised by this Supply Agreement or otherwise
agreed in writing, each Recipient Party in possession of Confidential
Information shall maintain such Confidential Information as confidential and use
it only for the purposes of this Supply Agreement and in accordance with this
Section 8.  This obligation shall continue for so long as the exceptions set out
below in the next paragraphs do not apply to the relevant Confidential
Information. Each Party shall guard such Confidential Information using the same
degree of care as it normally uses to guard its own confidential, proprietary
information of like importance, but in any event no less than reasonable
care.  Notwithstanding the foregoing, the Recipient Party shall be relieved of
the confidentiality and limited use obligations of this Supply Agreement to the
extent that such Recipient Party establishes by written evidence that:

 

8.2.1

the Confidential Information was previously known to the Recipient Party from
sources other than the Disclosing Party at the time of disclosure and other than
under an obligation of confidentiality;

 

8.2.2

the Confidential Information was generally available to the public or otherwise
part of the public domain at the time of its disclosure; or

- 20 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

8.2.3

the Confidential Information became generally available to the public or
otherwise part of the public domain after its disclosure to the Recipient Party
other than through any act or omission of the Recipient Party in breach of this
Agreement; or

 

8.2.4

the Confidential Information is acquired in good faith in the future by the
Recipient Party from a Third Party who has a lawful right to disclose such
information and who is not under an obligation of confidence to the Disclosing
Party with respect to such information; or

 

8.2.5

the Confidential Information is subsequently developed by or on behalf of the
Recipient Party without use of the Disclosing Party’s Confidential Information.

8.3

Notwithstanding the above obligations of confidentiality and non-use a Recipient
Party may:

 

8.3.1

disclose Confidential Information to a Regulatory Authority as reasonably
necessary to obtain Registration in a particular jurisdiction; and

 

8.3.2

disclose Confidential Information: (i) to the extent such disclosure is
reasonably necessary to comply with the order of a court; or (ii) to the extent
such disclosure is required to comply with a Legal Requirement, including to the
extent such disclosure is required in publicly filed financial statements or
other public statements under rules governing a stock exchange on which
securities issued by either Party may be listed; provided, to the extent
possible bearing in mind such Legal Requirements and such Party shall provide
the other Party with a copy of the proposed text of such statements or
disclosure five (5) business days in advance of the date on which the disclosure
is to be made to enable the other Party to review and provide comments, unless a
shorter review time is agreed; and

 

8.3.3

disclose Confidential Information by filing or prosecuting patent rights, the
filing or prosecution of which is contemplated by this Agreement, without
violating the above secrecy provision; and

 

8.3.4

disclose Confidential Information on a strict need to know basis to such
Recipient Party’s licensee’s, employees, Affiliates, contractors (including
clinical researchers), distributors, agents, consultants, as such Recipient
Party reasonably determines is necessary to receive the benefit of the licenses
and rights granted or available to it under this Agreement or to fulfil its
obligations pursuant to this Supply Agreement; provided, however, any such
persons must be obligated to substantially the same extent as set forth in
Section 8.2 to hold in confidence and not make use of such Confidential
Information for any purpose other than those permitted by this Supply Agreement;
and

 

8.3.5

disclose Confidential Information: (i) to its actual or potential investment
bankers; (ii) to existing and potential investors in connection with an offering
or placement of securities for purposes of obtaining financing for its business

- 21 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

and to actual and prospective lenders for the purpose of obtaining financing for
its business; and (iii) to a bona fide potential acquirer or merger partner for
the purposes of evaluating entering into a merger or acquisition, provided,
however, any such persons must be obligated to substantially the same extent as
set forth in Section 8.2 to hold in confidence and not make use of such
Confidential Information for any purpose other than those permitted by this
Supply Agreement; and

 

8.3.6

disclose Confidential Information to its legal advisers for the purpose of
seeking advice.

8.4

Save as permitted in Section 8.2 neither Party shall:

 

8.4.1

mention or otherwise use the name, insignia, symbol, trademark, trade name or
logotype of the other Party or its Affiliates in any publication, press release,
promotional material, or other form of publicity without the prior written
consent of the other Party, except as otherwise expressly provided herein. The
restrictions imposed by this Section 8 shall not prohibit either Party from
making any disclosure identifying the other Party that is: (i) expressly
provided for in this Agreement, or (ii) required by Applicable Laws or the
requirements of a national securities exchange or another similar regulatory
body. The restrictions imposed on each Party under this Section 8 are not
intended, and shall not be construed, to prohibit a Party from identifying the
other Party in its internal business communications, provided that any
Confidential Information in such communications remains subject to this Section
8;

 

8.4.2

originate any publicity, news release, public comment or other public
announcement, written or oral, whether to the press, to stockholders, or
otherwise, relating to this Supply Agreement, without the consent of the other
Party, except for such announcements which, in accordance with the advice of
legal counsel to the Party making such announcement, are required by Applicable
Laws (and which announcements shall be made in accordance with this Section 8)
or for such announcements that contain the same disclosure as in prior
permitted/approved public announcements in circumstances where such redisclosure
would not contain false or misleading information.  Where consent of the other
Party is required pursuant to this Section 8.4.2, the consent in writing of the
Chief Operating Officer (Dr Nikin Patel as at the Agreement Date) of the
Supplier and the consent in writing of the Senior Vice President of the
Purchaser shall constitute the requisite consent pursuant to this Section 8.4.2.
The Parties have agreed upon the form and contents of press releases to be
issued by the Purchaser and the Supplier following the execution of this Supply
Agreement.

8.5

The undertakings and obligations set out in this Section 8 will continue
throughout the Term and will survive expiration or termination of this Supply
Agreement and will remain in force for a period of five (5) years following
expiration or termination of this Supply Agreement.

- 22 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

9.

Representations, Warranties and Covenants

9.1

Supplier hereby represents, warrants and covenants the following:

 

9.1.1

Supplier is a corporation duly organized, existing and in good standing under
the laws of Bermuda, with full right, power and authority to enter into and
perform this Agreement and to grant all of the rights, powers and authorities
herein granted.

 

9.1.2

The execution, delivery and performance of this Agreement do not conflict with,
violate or breach any agreement to which Supplier is a party, or Supplier’s
articles of incorporation or bylaws.

 

9.1.3

This Agreement has been duly executed and delivered by Supplier and is a legal,
valid and binding obligation enforceable against Supplier in accordance with its
terms.

 

9.1.4

The Products supplied hereunder shall conform to the Specifications.

 

9.1.5

Supplier shall comply with all Applicable Laws, consent decrees and regulations
of any federal, state or other governmental authority in performing this
Agreement.

9.2

Purchaser hereby represents, warrants and covenants the following:

 

9.2.1

Purchaser is a corporation duly organized, existing and in good standing under
the laws of Switzerland, with full right, power and authority to enter into and
perform this Agreement.

 

9.2.2

The execution, delivery and performance of this Agreement do not conflict with,
violate or breach any agreement to which Purchaser is a party, or Purchaser’s
articles of organization or bylaws.

 

9.2.3

This Agreement has been duly executed and delivered by Purchaser and is a legal,
valid and binding obligation enforceable against Purchaser in accordance with
its terms.

 

9.2.4

Purchaser shall comply with all applicable laws, consent decrees and regulations
of any federal, state or other governmental authority in performing this
Agreement.

10.

Indemnification

10.1

Indemnity from Supplier.  The Supplier agrees to indemnify and hold harmless the
Purchaser and its Affiliates and their respective employees, agents, officers
and directors from and against any Losses, incurred by the Purchaser or its
Affiliates to the extent arising out of or in connection with any claims or
suits brought by a Third Party against the Purchaser, its Affiliates or their
respective employees, agents, officers and directors for any claim or demand
relating to the Product:

- 23 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

10.1.1

for breach by the Supplier of any representation, warranty, covenant or
obligation given under this Agreement;

 

10.1.2

of personal injury or property damage to the extent that the injury or damage is
the direct result of a failure by the Supplier or its Subcontractor to
manufacture, package, or label the Product in accordance with the
Specifications, GMP or Applicable Laws,

provided, that this indemnification shall not apply to the extent such claim or
demand has resulted from manufacturing, packaging, or labeling conducted by or
at the direction of Purchaser or its Affiliates or from any negligent act or
omission by the Purchaser or its Affiliates or their employees or agents.

10.2

Indemnity from Purchaser.  Purchaser agrees to indemnify and hold harmless
Supplier and its Affiliates and their respective employees, agents, officers and
directors from and against any Losses incurred by Supplier or its Affiliates to
the extent arising out of or in connection with any claims or suits brought by a
Third Party against the Purchaser, its Affiliates or its Subcontractors or their
respective employees, agents, officers and directors for any claim or demand:

 

10.2.1

for breach by the Purchaser of any representation, warranty, covenant or
obligation given under this Agreement;

 

10.2.2

of personal injury or property damage arising from the Purchaser’s or its
Affiliates’ marketing, distribution and sale of the Product; provided, that this
indemnification shall not apply to the extent such claim or demand has resulted
from any negligent act or omission with respect to such Product by Supplier, its
Affiliates, their employees, agent or contract manufacturers,

 

10.2.3

third party claims alleging infringement of Intellectual Property Rights as a
result of the advertisement, promotion or marketing materials created by or at
the direction of Purchaser or its Affiliates and used in connection with the
sale of the Product; and

 

10.2.4

payments, commissions or fees of any kind due to consultants or brokers retained
by Purchaser relating to the Product.

10.3

Indemnification Process.  A Party seeking indemnification under this Section 10
(the “Indemnified Party”) must give prompt written notice thereof to the other
party (the “Indemnifying Party”). The Indemnifying Party shall have the right to
defend any such claim or demand subject to the right of the Indemnified Party to
participate with counsel of its choice in such defense, but the fees and
expenses of such additional counsel shall be at the expense of the Indemnified
Party. The Indemnified Party shall cooperate fully in all respects with the
Indemnifying Party in any such compromise, settlement or defense, including,
without limitation, by making available all pertinent information and personnel
under its control to the Indemnifying Party. The Indemnifying Party will not
compromise or settle any claim or demand (other than, after consultation with
the Indemnified Party, a claim or demand to be settled by the

- 24 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

payment of money damages and/or the granting of releases) without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld.

10.4

Insurance. During the Term of this Supply Agreement and for a period of five (5)
years after its termination or expiration, the Supplier shall, at its sole cost
and expense, obtain and maintain in full force and effect, with financially
sound and reputable insurers, insurance of such types and with limits reasonably
adequate to cover any liabilities arising out of the Supplier’s obligations
under this Supply Agreement. The policy limits, deductibles/retentions and other
terms and conditions shall be appropriate to the conduct of the Supplier’s
business. Without prejudice to the foregoing, the Supplier shall, as a minimum,
have in full force and effect a commercial general and product liability
insurance with a minimum limit of [***] United States Dollars (U.S. $[***]) per
annum combined single limit. During the Term of this Supply Agreement and for a
period of five (5) years after its termination or expiration, the Purchaser
shall obtain and maintain in full force and effect, at its sole cost and
expense, insurance of such types and with limits, retentions/deductibles and
terms and conditions that are reasonable and customary for companies comparable
to the Purchaser. Each Party will provide the other Party upon request with an
insurance certificate evidencing the insurance such Party is required to obtain
and maintain under this Section 10.4. It is understood and agreed that this
insurance clause shall not be construed to limit either Party’s liability with
respect to its indemnification obligations hereunder. Each Party shall use
reasonable efforts to mitigate damages or losses.

11.

LIMITATION OF LIABILITY

11.1

Consequential Loss.  Except as a consequence of death or personal injury caused
by negligence, neither Party shall be liable to the other in contract, tort,
negligence, breach of statutory duty or otherwise for any loss, damage, costs or
expenses of any nature whatsoever incurred or suffered by the other or its
Affiliates:

 

11.1.1

of a direct nature where the same is a loss of turnover, profits, business or
goodwill; or

 

11.1.2

an indirect or consequential or punitive nature, including any indirect or
consequential economic loss or other indirect or consequential loss of turnover,
profits, loss of enterprise value, business or goodwill or otherwise;

provided always that nothing in this Section 11 shall prevent the Supplier
recovering from the Purchaser in respect of any unpaid invoices or the failure
of the Purchaser to make any payment that may fall due under this Agreement
(including payments pursuant to Section 5) including any Losses associated
therewith.

11.2

Cap on Liability.  Except with respect to:

 

11.2.1

any failure by the Purchaser to pay any invoice submitted by the Supplier
pursuant to this Agreement or to meet its obligations in respect of Section 5;
or

 

11.2.2

as a consequence of death or personal injury caused by negligence

- 25 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the liability of each Party to the other under this Agreement in the aggregate
shall not exceed the price paid by the Purchaser to the Supplier during the
period of twelve (12) months immediately prior to date on which the relevant
claim is made in aggregate for any and all claims

12.

TERM

12.1

Extension of Existing License and Supply Agreement.  The Parties agree that the
terms of the Existing License and Supply Agreement shall continue to apply until
June 30 2020.  The Existing License and Supply Agreement shall not apply to any
Products delivered by the Supplier to the Purchaser on or after June 30 2020
and, except for any provisions of the Existing License and Supply Agreement
which are expressed to continue following expiry or termination, the Existing
License and Supply Agreement shall terminate and the terms of such Existing
License and Supply Agreement shall cease to apply with effect from the Effective
Date.

12.2

Initial Term.  The terms of this Agreement shall apply to the provision of
Products by the Supplier to the Purchaser shall commence on the Effective Date
and continue to apply until December 31 2024 (the “Initial Term”).

12.3

Subsequent Term.  

 

12.3.1

On or before December 31 2021 the Supplier shall provide the Purchaser with the
contact details for and shall make introductions for the Purchaser to any
Subcontractors that are appointed by the Supplier for the manufacture of the
Products as at such date and the Purchaser may discuss with such Subcontractors
entering into direct contracts with the Purchaser for the supply of the Product
following the termination of this Supply Agreement.

 

12.3.2

Prior to December 31 2022, the Parties shall negotiate in good faith and agree
the terms on which either:

 

(a)

the Initial Term shall be extended and the Supplier shall continue to supply the
Product to the Purchaser in accordance with the terms of this Agreement (or such
amended terms as may be agreed by the Parties), subject to agreement by the
Parties on the Purchase Price which will apply to the sale of Package
Configurations during any such extension of the Initial Term; or

 

(b)

a Third Party supplier shall assume the supply of the Products to the Purchaser;
or  

 

(c)

the Purchaser itself shall assume the management of the supply of the
Product.  If the Parties agree that the Purchaser itself shall assume the
management of the supply of the Product the Parties shall agree in good faith
the terms on which the Supplier shall sell to the Purchaser the assets and
equipment owned by the Supplier which are used by the Supplier or its
Subcontractors in the manufacture of the Products for a price which shall be
agreed in good faith by the Parties and the Parties

- 26 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

shall negotiate an agreement for the sale and purchase of such assets and
equipment.  If the Parties are unable to agree the terms on which the Purchaser
shall purchase the equipment from the Supplier pursuant to this Section
12.3.2(c), the provisions of Section 13.5 shall apply.    

13.

TERMINATION

13.1

Termination by Notice.  This Agreement may be terminated upon the mutual written
agreement of the Parties.

13.2

Termination for Breach.  Either Party may terminate this Agreement with
immediate effect by giving written notice to the other Party, if the other Party
commits a material breach of this Agreement and such breach has not been
remedied by the breaching Party within sixty (60) days after written notice of
such breach has been given by the other Party. If the breach cannot be remedied
within sixty (60) days, the breaching Party may submit a plan within this sixty
(60) day period, reasonably acceptable to the other Party, outlining the steps
that it intends taking to cure the breach and then must cure the breach in
accordance with the terms of such plan or be subject to an action by the other
Party for termination of this Agreement pursuant to this Section 13.2 for breach
of such plan.

13.3

Termination for Financial Difficulties.  This Agreement may also be terminated
by written notice of one Party, if the other party shall be involved in
financial difficulties as evidenced by its:

 

13.3.1

commencement of a voluntary case under any applicable bankruptcy code or
statute, or by its authorizing, by appropriate proceedings, the commencement of
such voluntary case; or

 

13.3.2

failing to receive dismissal of any involuntary case under any applicable
bankruptcy code or statute within sixty (60) days after initiation of such
action or petition; or

 

13.3.3

by the entry of an order by a court of competent jurisdiction finding it to be
bankrupt or insolvent, or ordering or approving its liquidation, reorganization
or any modification or alteration of the rights of its creditors or assuming
custody of, or appointing a receiver or other custodian for, all or a
substantial part of its property or assets; or

 

13.3.4

by its making an assignment for the benefit of, or entering into a composition
with its creditors, or appointing or consenting to the appointment of a receiver
or other custodian for all or a substantial part of its property.

13.4

Termination by the Purchaser.  If at any time the Supplier is unable to supply
the Products to the Purchaser as a result of the failure by one or more of its
Subcontractors to supply the Product or the constituent parts of the Product to
the Supplier or to provide the Supplier with the services required for the
Products or any Package Configuration, the Supplier shall notify the Purchaser
of such issue in writing and shall use commercially reasonable efforts to
appoint a replacement Subcontractor

- 27 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

as soon as practicable to ensure continuity of supply of the Products to the
Purchaser.  Provided that the Supplier complies with the terms of this Section
13.4 the Supplier shall not be liable for any breach of this Supply Agreement
caused by the failure of such Subcontractor to supply the Product or the
constituent part of the Product to the Supplier or to provide the Supplier with
the services required for the Products or any Package Configuration. For
clarity, nothing in this Section 13.4 shall prevent the Purchaser from
terminating this Agreement for material breach of this Agreement by the Supplier
in accordance with Section 13.2.

13.5

Consequences of Termination.  If:

 

13.5.1

it is agreed by the Parties that a Third Party supplier shall be appointed by
the Purchaser to manufacture the Product in accordance with Section 12.3.2(b);

 

13.5.2

it is agreed by the Parties that the Purchaser shall take over the management of
the supply of the Product in accordance with Section 12.3.2(c); or

 

13.5.3

the Purchaser terminates this Supply Agreement pursuant to Section 13.2 in the
case of the Supplier’s breach of this Supply Agreement or pursuant to Section
13.3 in the case of the Supplier’s financial difficulties

subject to the reimbursement of the Supplier’s reasonable costs and expenses
(except in the event of termination by the Purchaser pursuant to Section 13.2,
in which case no reimbursement of the Supplier’s reasonable costs and expenses
shall occur), the Supplier shall provide such assistance as the Purchaser may
reasonably request to the Purchaser and, if relevant, the Third Party supplier,
to ensure the orderly transfer of the manufacture of the Product to the
Purchaser or the Third Party supplier.  The Supplier shall continue to supply
the Product under the then current terms and conditions of this Agreement for as
long as is necessary to enable the transfer of the manufacture of the Product to
the Purchaser or the Third Party supplier provided that such period shall be for
no longer than six (6) months from the date of termination.  If requested by the
Purchaser the Supplier shall transfer to the Purchaser or the Third Party
supplier all Technology necessary or useful to give the Purchaser or the Third
Party supplier the capability of manufacturing the Product.  The Supplier shall
communicate such Technology to Purchaser promptly, effectively and economically,
so that Purchaser or the Third Party supplier can undertake the manufacture of
the Product and continue the sale of the Product without interruption.  Except
in the event of termination by the Purchaser pursuant to Section 13.2 in which
case no such reimbursement shall occur, the Purchaser undertakes to reimburse
the Supplier for its reasonable costs of providing such assistance and to pay to
the Supplier an amount for all inventory of raw materials and work in progress
of Products and part completed Products purchased or produced in accordance with
this Agreement.  The Supplier shall not be required to transfer to the Purchaser
or any Third Party supplier any Equipment owned by the Supplier or any of its
Subcontractors which is used in connection with the manufacture of the Product
unless such transfer is expressly agreed by the Parties on terms acceptable to
the Parties. For the sake of clarity, following termination of this Supply
Agreement as set out in Sections 13.5.1, 13.5.2 or 13.5.3, no provision of this
Supply Agreement shall restrict the Purchaser from

- 28 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

acquiring Equipment from any Third Parties or any Sub-Contractor. Subject to
reimbursement by the Purchaser of the Supplier’s reasonable costs and expenses
(except in the event of termination by the Purchaser pursuant to Section 13.2 in
which case no such reimbursement shall occur), the Supplier will provide
reasonable assistance and information to the Purchaser as reasonably required by
the Purchaser to enable the Purchaser to acquire the Equipment from Third
Parties. The Supplier undertakes to waive any exclusivity provisions in the
agreements between its Subcontractors and the Supplier as necessary to enable
the Purchaser to acquire the Equipment.

13.6

No Waiver.  The failure by a Party to exercise its rights to terminate this
Supply Agreement pursuant to this Section 13 in the event of any occurrence
giving rise thereto shall not constitute a waiver of such rights in the event of
any subsequent occurrence.

13.7

Survival Clauses.  Termination of this Supply Agreement shall not release either
Party from its obligations accrued prior to the effective date of termination
nor deprive either Party from any rights that this Agreement provides shall
survive termination. The provisions of Sections 5.2, 7.2, 8, 10, 11, 13.5, 25
and 30 shall remain in full force and effect and shall survive the termination
of this Supply Agreement to the extent necessary to effect the express purposes
of such paragraphs and Sections.

14.

PUBLICITY

14.1

To the extent possible taking into account the respective obligations of the
Parties regarding compliance with the requirements of the Securities and
Exchange Commission:

 

14.1.1

the Parties shall coordinate the preparation and issuance of any public
announcement of this Supply Agreement;

 

14.1.2

any such announcement shall comply with relevant Securities and Exchange
Commission requirements and shall take into account any reasonable concerns
raised by either Party; and

 

14.1.3

the wording of such announcement shall be agreed upon by the Parties before
release provided that receipt of the consent in writing of the person identified
in Section 8.4.2 shall constitute the requisite agreement required pursuant to
this Section 14.1.3.  

15.

NOTICES

All notices required under this Supply Agreement shall be in writing and shall
be deemed to be properly given if sent by air courier to the Party to be
notified at the address set forth on page 1 of this Supply Agreement, or at such
other latest address as either Party may designate in writing to the other
Party; provided that:

 

(a)

a copy of each notice to be sent to the Supplier shall also be sent by the same
means to The Chief Operating Officer at Juniper Pharma Services, 8 Orchard

- 29 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Place, Nottingham Business Park, Nottingham, NG8 6PX, United Kingdom; and

 

(b)

a copy of each notice sent to Purchaser shall also be sent by the same means to
Legal Department, Ares Trading S.A., Zone Industrielle de l’Ouriettaz, 1170
Aubonne, Switzerland.

The date of service of any notice so sent by air courier shall be the date of
receipt.

16.

OWNERSHIP CHANGE: ASSIGNMENT; SUCCESSORS.

16.1

Binding on Successors.  This Supply Agreement shall be binding on and inure to
the benefit of the successors and assigns of each of the Parties, including any
Affiliate, subsidiary, division or any entity controlled by either Party.

16.2

Assignment by Purchaser.  Except as provided in this Supply Agreement, the
Purchaser may not sublicense or assign this Agreement, in whole or in part,
without the consent in writing of the Supplier, and any purported assignment
without such consent (which may be withheld without reason) shall be void;
provided, that the Purchaser may upon notice to the Supplier assign all or any
portion of this Supply Agreement (a) to any of its Affiliates, but may not then
sell such Affiliate without the Supplier’s prior written consent unless this
Supply Agreement is first assigned back from such Affiliate to the Purchaser
and/or (b) in connection with the sale or transfer (by merger or otherwise) of
all or substantially all of the business and/or assets of the Purchaser to which
the subject matter of this Supply Agreement or the Existing License and Supply
Agreement pertains, provided that the acquirer of the business confirms to the
Supplier in writing its agreement to be bound by all of the terms and conditions
of this Supply Agreement or the Existing License and Supply Agreement.

16.3

Assignment by Supplier.  With effect from the Agreement Date, except as provided
in this Supply Agreement, the Supplier may not assign its rights under this
Supply Agreement or the Existing License and Supply Agreement, in whole or in
part, without the consent in writing of the Purchaser; and any purported
assignment without such consent (which may not be unreasonably withheld) shall
be void; provided, that the Supplier may upon notice to the Purchaser assign all
or any portion of this Supply Agreement or the Existing License and Supply
Agreement (a) to any of its Affiliates, but may not then sell such Affiliate
without the Purchaser’s prior written consent unless this Supply Agreement is
first assigned back from such Affiliate to the Supplier and/or (b) if such
assignment occurs in connection with the sale or transfer (by merger or
otherwise) of all or substantially all of the business and/or assets of the
Supplier to which the subject matter of this Supply Agreement or the Existing
License and Supply Agreement pertains, provided that the acquirer of the
business confirms to the Purchaser in writing its agreement to be bound by all
of the terms and conditions of this Supply Agreement or the Existing License and
Supply Agreement.

- 30 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

17.

ANTI-BRIBERY

17.1

The parties agree:

 

17.1.1

to comply with all Applicable Laws, statutes and regulations relating to
anti-bribery and anti-corruption including but not limited to the U.S. Foreign
Corrupt Practices Act, US government health care compliance (HCC) policies,
regulations and laws, US Export Administration Act of 1979 (50 App. U.S.C. §2401
et. seq.) and the UK Bribery Act, as amended, and the regulations promulgated
thereunder and any applicable similar laws and regulations in any other country)
(collectively, the “Relevant Laws”);

 

17.1.2

to have and maintain in place throughout the term of this Agreement their own
policies and procedures to ensure compliance with the Relevant Laws and will
appropriately enforce those policies and procedures; and

 

17.1.3

that no employee, contractor, supplier, agent, broker, or entity will offer or
pay anything of value to a public or private official intending to influence or
induce an official act or decision or to obtain an improper advantage.

17.2

A material breach of this Section 17 shall be deemed a material breach of this
Supply Agreement. In the event of a material breach of this Section 17, the
Party not in breach shall have the right to terminate this Supply Agreement,
without any liability to the Party in breach, with immediate effect.

17.3

This Supply Agreement is made subject to any restrictions concerning the export
of products or technical information from the United Kingdom or other countries
which may be imposed upon or related to the Purchaser or the Supplier from time
to time.  Each Party agrees that it shall not export, directly or indirectly,
any technical information acquired from the other Party under this Supply
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export licence or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity.

18.

EFFECT OF HEADINGS

The headings for the sections and paragraphs of this Supply Agreement are to
facilitate reference only, do not form a part of this Supply Agreement, and
shall not in any way affect the interpretation hereof.

19.

NO WAIVER

No delay or omission or failure to exercise any right or remedy provided for
herein shall be deemed to be a waiver thereof or acquiescence in the event
giving rise to such right or remedy.

- 31 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

20.

FURTHER ASSURANCES

Supplier and Purchaser each agree to produce or execute such other documents or
agreements as may be necessary or desirable for the execution and implementation
of this Supply Agreement and the consummation of the transactions contemplated
hereby.

21.

SCHEDULES

The terms and provisions of the Schedules attached to this Supply Agreement are
hereby incorporated herein as if fully set forth herein.

22.

BANKRUPTCY

All Trademark, Patent and Technology rights and licenses granted to the Product
under or pursuant to this Agreement by the Supplier to the Purchaser are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, as amended from time to time (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101 (35A)
of the Bankruptcy Code, and any comparable law in the Territory. The Parties
hereto agree that so long as the Purchaser, as a licensee of such rights under
this Agreement, makes all payments to the Supplier required under this
Agreement. The Purchaser shall retain and may fully exercise all of its rights
and elections under the Bankruptcy Code. The Parties further agree that, in the
event that any proceeding shall be instituted by or against the Supplier seeking
to adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment , protection, relief or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking an entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
any substantial part of its property or it shall take an action to authorize any
of the foregoing actions, the Purchaser, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against the Supplier under the
Bankruptcy Code, the Purchaser shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiment of such intellectual property, and the same, if not already in its
possession, shall be promptly delivered to the Purchaser (i) upon any such
commencement of a bankruptcy proceeding upon written request therefor by the
Purchaser, unless the Supplier elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of Supplier, upon written
request therefor by the Purchaser. In addition, the Parties agree that in such
event the intellectual property delivered to the Purchaser shall include all
Technology owned by the Supplier necessary or useful to give the Purchaser the
capability of manufacturing the Product and such Technology shall be delivered
to the Purchaser in such a way as to communicate it to the Purchaser promptly,
effectively and economically.

- 32 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

23.

FORCE MAJEURE

23.1

Force Majeure.  No failure or omission by a party hereto in the performance of
any obligation of this Supply Agreement shall be deemed a breach of this
Agreement nor shall it create any liability if the same shall arise from any
cause or causes beyond the control of the Party, including, but not limited to,
the following, which, for the purposes of this Supply Agreement, shall be
regarded as beyond the control of the party in question: acts of God, acts or
omissions of any government, any rules, regulations, or orders issued by any
governmental authority or any officer, department, agency, or instrumentality
thereof, fire, storm, flood, earthquake, accident, war, rebellion, insurrection,
riot, invasion, strikes, lockouts; provided however, that the Party so affected
shall promptly advise the other Party of the existence of such causes of
nonperformance, shall use its commercially reasonable efforts to avoid or remove
such causes of nonperformance and shall continue performance hereunder with the
utmost dispatch whenever such causes are removed.

23.2

Termination for Force Majeure.  If the circumstances of force majeure as
outlined in Section 23.1 prevails for a continuous period in excess of twelve
(12) months either Party may, without prejudice to any other rights or remedies
which may be available to it under this Supply Agreement, terminate this Supply
Agreement with immediate effect by giving written notice of termination to the
other Party.

24.

ENTIRE AGREEMENT AND SEVERABILITY

24.1

Prior to the Effective Date the Existing License and Supply Agreement will apply
to the supply of Products by the Supplier to the Purchaser.  With effect from
the Effective Date, this Supply Agreement will supersede all prior agreements
(including the Existing License and Supply Agreement), whether written or oral,
with respect to the subject matter of this Agreement except for the Shipping
Agreement and the Technical Quality Agreement.    

24.2

Each Party confirms that it is not relying on any representations, warranties or
covenants of the other Party except as specifically set out in this Supply
Agreement.  

24.3

All Schedules referred to in this Supply Agreement are intended to be and are
hereby specifically incorporated into and made a part of this Supply Agreement.
In the event of any inconsistency between any such Schedules or Exhibits and
this Agreement, the terms of this Supply Agreement shall govern.  

24.4

If any provision of this Supply Agreement is held to be invalid, illegal or
unenforceable, in any respect, then, to the fullest extent permitted by
Applicable Law and if the rights or obligations of any Party will not be
materially and adversely affected: (i) such provision will be given no effect by
the Parties and shall not form part of this Supply Agreement, (ii) all other
provisions of this Supply Agreement shall remain in full force and effect, and
(iii) the Parties shall use their commercially reasonable efforts to negotiate a
provision in replacement of the provision held invalid, illegal or unenforceable
that is consistent with Applicable Law and achieves, as nearly as possible, the
original intention of the Parties.  

- 33 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

24.5

To the fullest extent permitted by Applicable Law, the Parties waive any
provision of law that would render any provision in this Supply Agreement
invalid, illegal or unenforceable in any respect.

25.

ENGLISH LANGUAGE

25.1

This Supply Agreement is written and executed in the English language.  Any
translation into any other language shall not be an official version of this
Supply Agreement and in the event of any conflict in interpretation between the
English version and such translation, the English version shall prevail.

26.

NO BENEFIT TO THIRD PARTIES

26.1

The provisions of this Supply Agreement are for the sole benefit of the Parties
and their successors and permitted assigns, and they shall not be construed as
conferring any rights in any other persons except as otherwise expressly
provided in Section 10.  Except as expressly provided in Section 10 no person
who is not a party to this Supply Agreement (including any employee, officer,
agent, representative or subcontractor of either Party) shall have the right to
enforce any term of this Supply Agreement which expressly or by implication
confers a benefit on that person without the express prior agreement in writing
of the Parties, which agreement must refer to this Section 26.

27.

EXPENSES

Except as otherwise expressly provided in this Supply Agreement, each Party
shall pay the fees and expenses of its respective lawyers and other experts and
all other expenses and costs incurred by such Party incidental to the
negotiation, preparation, execution and delivery of this Supply Agreement.  

28.

COUNTERPARTS

This Supply Agreement may be executed in any number of counterparts, each of
which shall be deemed an original and all of which taken together shall be
deemed to constitute one and the same instrument.  An executed signature page of
this Supply Agreement delivered by facsimile transmission by electronic mail in
“portable document format” (.pdf) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a document
shall be as effective as an original executed signature page.

29.

PERFORMANCE BY AFFILIATES

The Parties agree that certain of their rights and obligations under this Supply
Agreement may be carried out by one or more of their Affiliates; provided,
however, that each Party shall remain responsible for the acts and omission of
its Affiliates. The Parties further understand and agree that no such Affiliate
is a Party to this Supply Agreement, and, except as contemplated by this Supply
Agreement, is not the agent of such Party for purposes hereof, is not authorized
to bind such Party and cannot enter into amendments to this Supply Agreement,
which can only be made by agreement in writing by the duly appointed
representatives of both of the Parties.

- 34 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

30.

CHOICE OF LAW AND JURISDICTION

This Supply Agreement and performance hereof shall be construed and governed by
the laws of the England and Wales. Any dispute, controversy, claim or difference
arising between the parties out of, relating to, or in connection with this
Supply Agreement shall be submitted to the jurisdiction of the courts of
England.

 

IN WITNESS WHEREOF, the Parties have set their hands as of the day and year
first above written,

 

Columbia Laboratories (Bermuda) Ltd.

 

 

 

By:

 

/s/ Alicia Secor

(Title)

 

CEO

 

Ares Trading S.A.

 

By:

 

/s/ Luigia Bocola

(Title)

 

Authorized Representative

 

 

 

By:

 

/s/ Prisca Von Ballmoos

(Title)

 

Authorized Representative

 




- 35 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 1

 

CRINONE TRADEMARKS

 

Country

Serial Number

Filing. Date

Status

Antigua

3739

07/15/94

Reg. No. 3739

Reg. Date. 07/15/94

Argentina

2.507.805

04/16/04

Reg. No. 1,535,140

Reg. Date: 08/31/94

Aruba

96070622

06/03/94

Reg. No. 16860

Reg. Date: 07/06/94

Australia

622,906

02/17/94

Reg. No. A622,906

Reg. Date: 10/05/95

Austria

AM 706/94

02/16/94

Reg. No. 152,207

Reg. Date: 04/20/94

Bahamas

16,603

07/18/94

Reg. No. 16,603

Reg. Date: 07/15/94

Barbados

81/11219

09/01/94

Reg. No. 81/11219

Reg. Date 12/29/00

Bermuda

99127654

12/02/94

Reg. No. 26575

Reg. Date: 12/02/94

Bolivia

97003902

09/16/97

Reg. No. 72444

Reg. Date: 04/08/99

Brazil

817,711,643

03/01/94

Reg. No. 817711643

Reg. Date: 09/17/96

Bulgaria

36027

09/09/96

Reg. No. 30906

Reg. Date: 06/19/97

Canada

748,373

03/01/94

Reg. No. TMA 519903

Reg. Date: 11/25/99

Chile

266,724

02/18/94

Reg. No. 435,742

Reg. Date: 01/02/95

China

960100880

09/04/96

Reg. No. 1118238

Reg. Date: 10/14/97

China (Chinese Characters)

2001016425

02/06/01

Reg. No. 1732465

Reg. Dt. 03/20/12

Columbia

94009937

03/11/94

Reg. No. 163,531

Reg. Date: 06/30/94

Costa Rica

4,426/403

03/17/94

Reg. No. 89,706

Reg. Date: 01/03/95

Czech Republic

114777

09/13/96

Reg. No. 208 376

Reg. Date: 03/25/98

Denmark

01294/1994

02/16/94

Reg. No. 3,349/1994

Reg. Date: 05/20/94

Dominica

Not available

01/11/95

Reg. No. 2/95

Reg. Date: 10/26/95

Dominican Republic

Not available

Not available

Reg. No. 74,643

Reg. Date: 10/15/94

Ecuador

45,168

02/17/94

Reg. No. 2513-95

Reg. Date: 07/14/95

El Salvador

E-4343 /96

09/27/96

Reg. No. 14 book 65

Reg. Date : 12/09/97

- 36 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Country

Serial Number

Filing Date

Status

Finland

868/94

02/17/94

Reg. No. 135,416

Reg. Date: 12/05/94

France

94/507,153

02/18/94

Reg. No. 94/507,153

Reg. Date: 02/18/94

Gaza

2649

02/21/95

Reg. No. 2649

Reg. Date: 11/10/95

Germany

C 46 417/5 SWz

02/15/94

Reg. No. 2105212

Reg. Date: 11/19/98

Greece

118.091

03/04/94

Reg. No. 118091

Reg. Date: 09/17/96

Grenada

Not available

Not available

Reg. No. 17 of 1995

Reg. Date: 03/07/95

Guatemala

5530/94

08/18/94

Reg. No. 79985/314/171

Reg. Date: 08/05/96

Honduras

3,319/94

04/29/94

Reg. No. 3,319/94

Reg. Date: 12/11/95

Hong Kong

94/01,823

02/18/94

Reg. No. 6779/1995

Reg. Date: 08/10/95

Hungary

M9602956

09/09/96

Reg. No. 149,548

Reg. Date: 03/12/98

Iceland

986/1996

08/16/96

Reg. No. 1305/1998

Reg. Date: 12/02/98

India

686888

11/15/95

Reg. No. 686888

Reg. Date: 11/15/95

Indonesia

Not available

02/25/94

Reg. No. 334.556

Reg. Date: 02/25/94

Ireland

94/1,054

02/21/94

Reg. No. 161 455

Reg. Date: 11/16/95

Israel

91,275

02/16/94

Reg. No. 91,275

Reg. Date: 03/11/95

Italy

MI 94C-001,468

02/18/94

Reg. No. 693083

Reg. Date: 11/26/96

Jamaica

5/6002

07/22/94

Reg. No. 27,566

Reg. Date: 07/22/94

Japan

16,695/94

02/17/94

Reg. No. 4.007.106

Reg. Date: 06/06/971

Japan

 

22800AMX004210002

09/04/163

-

Korea

04-6072

02/17/94

Reg. No. 327,934

Reg. Date: 11/28/95

Malaysia

94/01,482

02/28/94

Reg. No. 04/101,482

Reg. Date: 01/06/96

Mexico

194.789

03/28/94

Reg. No. 461,390

Reg. Date: 05/23/94

 

1 

Registered in the name of Ishihara Sangyo Kaisha, Ltd pursuant to license
agreement.

2 

Approval Number

3 

Approval Date

- 37 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Country

Serial Number

Filing. Date

Status

New Zealand

235,877

04/12/94

Reg. No. 235877

Reg. Date: 04/12/94

Nicaragua

94-00692

03/15/94

Reg. No. 27140

Reg. Date: 11/08/94

Norway

94.1168

02/24/94

Reg. No. 167,793

Reg. Date: 05/04/95

Pakistan

133195

01/17/96

Reg. No. 133195

Reg. Date: 12/04/95

Panama

75,910

06/09/95

Reg. No. 075910

Reg. Date: 03/09/98

Peru

237,422

02/25/94

Reg. No. 7560

Reg. Date: 05/24/94

Philippines

93,975

07/01/94

Reg. No. 4-1994-95645

Reg. Date: 04/12/00

Poland

Z-164,217

09/16/96

Reg. No. 112438

Reg. Date: 01/24/00

Portugal

298,172

02/17/94

Reg. No. 298,177

Reg. Date: 05/18/95

Romania

40973

09/19/96

Reg. No. 30355

Reg. Date: 09/19/96

St. Kitts & Nevis

4201

07/12/94

Reg. No. 4201

Reg. Date: 07/12/94

St. Lucia

Not available

11/09/94

Reg. No. 251 of 1994

Reg. Date: 02/21/95

St. Vincent

Not available

Not available

Reg. No. 5 of 1995

Reg. Date: 01/18/95

Saudi Arabia

26,156

02/26/94

Reg. No. 342/76

Reg. Date: 02/26/94

Singapore

1,504/94

02/22/94

Reg. No. 1504/94

Reg. Date: 02/22/94

Slovak Republic

2443-96

09/17/96

Reg. No. 186997

Reg. Date: 09/20/99

South Africa

941,526

02/15/94

Reg. No. 94/1526

Reg. Date: 05/08/96

South Korea

94-6072

02/17/94

Reg. No. 327,934

Reg. Date: 11/28/95

Spain

2466756

04/02/02

Reg. No. 24667565

Reg. Date: 02/05/03

Sweden

C-94-01662

02/15/94

Reg. No. 263,029

Reg. Date: 12/23/94

Switzerland

1078/1994.0

02/17/94

Reg. No. 420,589

Reg. Date: 02/17/94

Taiwan

(83)8061

02/24/94

Reg. No. 665,209

Reg. Date: 02/24/94

Taiwan (Characters)

(89)069768

12/02/00

Reg. No. 975334

Reg. Date: 12/16/0 I

Thailand

261,887

03/15/94

Reg. No. 28243

Reg. Date : 04/24/95

Trinidad

22,865

07/08/94

Reg. No. 22866

Reg. Date : 07/05/95

- 38 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 2

PURCHASE PRICE

The Purchase Price for the Products set out below shall apply with effect from
the Effective Date.  The Purchase Price prior to the Effective Date shall be
determined in accordance with the Existing License and Supply Agreement.

 

PURCHASE PRICE PER PRODUCT UNIT by PACKAGE CONFIGURATION

Total Annual Volume of Product Units supplied in any Calendar Year

15 PRODUCT UNIT PACKS

6 PRODUCT UNIT PACKS

LATAM Bulk PRODUCT

Japan 7 PRODUCT UNIT PACKS

Canada 18 PRODUCT UNIT PACKS

Less than [***] Product Units

USD [***]

USD [***]

USD [***]

USD [***]

USD [***]

Between [***] and [***] Product Units

USD [***]

USD [***]

USD [***]

USD [***]

USD [***]

More than [***] Product Units but less than [***] Product Units

USD [***]

USD [***]

USD [***]

USD [***]

USD [***]

 

The calculation of the price in accordance with the above table shall be as
follows:

(a)

As volumes exceed a particular volume tier, the lower price applicable in
respect of the higher volumes of Product Units will only apply to the volumes of
Product Units sold which are covered by the next volume tier. The Product Units
in the lower volume tier shall continue to be charged at the higher rate
applicable to the lower volume tier.  

(b)

As an example, if in a Calendar Year the total number of 15 Product Units Packs
sold is [***], the price payable would be as follows:

[***] Product Units x USD [***]= USD [***]

[***] Product Units x USD [***]= USD [***]

[***] Product Units x USD [***]= USD [***]

Total Payment for the supply of [***]15 Product Units Packs in any one Calendar
Year = USD [***]




- 39 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 3

 

LONG RANGE FORECAST

 

YEAR

2018

2019

2020

2021

2022

2023

2024

Forecasted Product Unit Volumes

[***]

[***]

[***]

[***]

[***]

[***]

[***]

Guaranteed Product Unit Volumes

 

 

 

[***]

[***]

[***]

[***]

 

*To be capped at [***]

 

 

 

 

 

- 40 -

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SCHEDULE 4

KEY PERFORMANCE INDICATORS

EXAMPLE FORM ONLY

These KPIs are provided by way of example only and will not be used to evaluate
the performance of the Supplier under this Supply Agreement. The actual KPIs
will be agreed by the Parties in accordance with Section 2.10.

 

KPIs for CMO: JUNIPER

Mandatory/Critical KPI MB

Merck Default KPI for CMOs

KPI Color Code "Green"

 

KPI Color Code "Yellow"

KPI Color Code "Red"

 

Critical KPI

Major KPI

Minor KPI

Default - Accident

☐

☑

<2,4

 

2,4-4

>4

 

 

x

 

Default - Batch Right First Time

☐

☑

>95%

 

85-95%

<85%

 

 

 

x

Default - CAPA RFT Index

☐

☑

>90%

 

80-90%

<80%

 

 

 

x

Default - CMO OTIF

☑

☑

>95%

 

85-95%

<85%

 

x

 

 

Default - CMO Yearly Evaluation

☐

☑

>90%

 

70-90%

<70%

 

 

 

x

Default - Complaint Closure

☐

☑

>90%

 

80-90%

<80%

 

 

x

 

Default - Complaints Index

☐

☑

<3

 

3-5

>5

 

 

x

 

Default - Continuous Improvement

☐

☑

1

 

>0 - <1

0

 

 

 

x

Default - Customer Complaints Index

☐

☑

<0,5

 

0,5-2

>2

 

 

 

x

Default - Deviation Closure

☐

☑

>90%

 

80-90%

<80%

 

 

x

 

Default - Euro Spend

☐

☑

1

 

>0 - <1

0

 

 

 

x

Default - Flexibility

☐

☑

>95%

 

80-95%

<80%

 

 

x

 

Default - Overall Yield (%) - BULK

☐

☑

>96%

 

94-96%

<94%

 

 

 

x

Default - Overall Yield (%) - PACKAGING

☐

☑

>99%

 

97-99%

<97%

 

 

 

x

Default - Procurement Yearly Evaluation

☐

☑

>4

 

3-4

<3

 

 

 

x

Default - Product Availability

☐

☑

>99%

 

98-99%

<98%

 

 

x

 

Default - Purchase Order Changes

☐

☑

<10

 

10-30

>30

 

 

 

x

Default - QA17-Batch Rejection rate

☑

☑

<0,01

 

2-0,01

>2

 

x

 

 

Default - QA17-CMO CAPA (associated to Merck products) closure on time

☑

☑

>90%

 

80-90%

<80%

 

x

 

 

Default - QA17-Deviation investigation closure at CMO (30 days)

☑

☑

>90%

 

80-90%

<80%

 

x

 

 

Default - QA17-Market Complaint investigation closure (20 days)

☑

☑

>90%

 

80-90%

<80%

 

x

 

 

Default - QA17-Merck Audit CAPA Closure on time

☑

☑

>90%

 

80-90%

<80%

 

x

 

 

Default - QA17-Right First Time batch disposition

☑

☑

>95%

 

85-95%

<85%

 

x

 

 

Default - TOTAL OTIF

☑

☑

>93%

 

83-93%

<83%

 

x

 

 

Default - Urgent Deliveries

☐

☑

<10

 

10-30

>30

 

 

x

 

 

- 41 -